 

Exhibit 10.2

 

LOGO [g16562logo2.jpg]

 

EXECUTION COPY

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

November 18, 2005

 

To: Sonic Automotive, Inc.

6415 Idlewild Rd, Suite 109

Charlotte NC 28212

Attention: Greg D. Young

Chief Accounting Officer

Telephone No.: (704) 566-2400

Facsimile No.: (704) 566-6031

 

Re: Call Option Transaction

 

Reference:

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between JPMorgan Chase Bank, National Association,
London Branch (“JPMorgan”), and Sonic Automotive, Inc. (“Counterparty”) on the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous letter and serve
as the final documentation for this Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. Certain defined terms used herein
have the meanings assigned to them in the Prospectus Supplement dated
November 18, 2005 to the Prospectus dated August 16, 2002 (as so supplemented,
the “Prospectus”) (relating to the USD 150,000,000 principal amount of 4.25%
Convertible Senior Subordinated Notes due 2015, (the “Convertible Notes” and
each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty pursuant to an Indenture dated as of November 18, 2005,
2005 between Counterparty and U.S. Bank National Association, as trustee, as
supplemented (the “Indenture”). In the event of any inconsistency among the
terms defined in the Prospectus, the Indenture and this Confirmation, this
Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

(the “Agreement”) as if JPMorgan and Counterparty had executed an agreement in
such form (but without any Schedule except for the election that (i) the laws of
the State of New York be the governing law, (ii) United States dollars be the
Termination Currency and (iii) with respect to Counterparty, the definition of
“Specified Transaction” be amended such that “Specified Transaction” shall mean
any transaction or transactions which would otherwise be deemed to be a
“Specified Transaction” pursuant to the terms of the Agreement where the
aggregate principal amount of such Specified Transaction or Transactions shall
be not less than USD 25 million) on the Trade Date. In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

 

Trade Date:    November 18, 2005 Option Style:    “Modified American”, as set
forth under “Exercise and Valuation” below Option Type:    Call Buyer:   
Counterparty Seller:    JPMorgan Shares:    Class A common stock of
Counterparty, par value USD 0.01 per Share (Exchange symbol “SAH”) Number of
Options:    75,000. For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty. In no event will the Number of
Options be less than zero. Option Entitlement:    As of any date, a number equal
to the Conversion Rate as of such date (as defined in the Indenture, but without
regard to any adjustments to the Conversion Rate pursuant to Section 1701(c),
1701(d) or 1704(b) of the Indenture), for each Convertible Note. Strike Price:
   USD 24.14 Premium:    USD 12,900,000.00 Premium Payment Date:    November 23,
2005 Exchange:    The New York Stock Exchange Related Exchange(s):    The
principal exchange(s) for options contracts or futures contracts, if any, with
respect to the Shares

 

2

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

Exercise and Valuation:

 

Exercise Period(s):    Notwithstanding the Equity Definitions, each period
commencing on the date a notice of conversion is submitted to Counterparty by a
holder of Convertible Notes to and including the Exchange Business Day
immediately following receipt of such notice; provided that if by October 30,
2010 Counterparty has specified November 30, 2010 as a redemption date for the
Convertible Notes pursuant to the terms of the Indenture, there shall be a
single Exercise Period for Exerciseable Options with respect to any Convertible
Notes surrendered for conversion following Counterparty’s notice of such
redemption and the final day of such Exercise Period shall be the Exchange
Business Day immediately preceding the redemption date. Exerciseable Options:   
In respect of each Exercise Period, a number of Options equal to fifty percent
of the number of Convertible Notes surrendered to Counterparty for conversion
with respect to such Exercise Period but no greater than the Number of Options.
Expiration Time:    The Valuation Time. Expiration Date:    November 29, 2010 or
if such date is not a Business Day, the immediately preceding Business Day.
Multiple Exercise:    Applicable, as described under Exerciseable Options above.
Automatic Exercise:    Applicable; and means that the Exerciseable Options in
respect of each Exercise Period shall be deemed to be exercised on the
Expiration Date for such Exercise Period; provided that such Exerciseable
Options shall be deemed exercised only to the extent that Counterparty has
provided a Notice of Exercise to JPMorgan. Notice of Exercise:   
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Counterparty must notify JPMorgan (in writing or orally)
at least one Exchange Business Day prior to the first day of the Cash Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options and (ii) the first day of the Cash Settlement Averaging Period and the
Settlement Date; provided that if Counterparty has specified November 30, 2010
as a redemption date for the Convertible Notes pursuant to the terms of the
Indenture, such notice may be given on or prior to the Expiration Date for such
Exerciseable Options and need only specify the number of such Exerciseable
Options.

 

3

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

Valuation Time:    At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion. Market Disruption Event:    Section 4.3(a)(ii) is hereby amended by
adding after the words “or Share Basket Transaction” in the first line thereof a
phrase “a failure by the Exchange or Related Exchange to open for trading during
its regular trading session or” and replacing the phrase “during the one-half
hour period that ends at the relevant Valuation Time” with the phrase “prior to
1:00 p.m. on such Exchange Business Day of an aggregate one half hour period”.

 

Settlement Terms:

 

Settlement Method:    Net Share Settlement Net Share Settlement:    JPMorgan
will deliver to Counterparty, on the Settlement Date, a number of Shares equal
to the Net Shares in respect of an Option exercise. In no event will the Net
Shares be less than zero. Net Shares:    In respect of any Option exercised or
deemed exercised, for each Option, a number of Shares equal to (i) the Option
Entitlement multiplied by (ii) the sum of the quotients, for each Valid Day
during the Cash Settlement Averaging Period for such Option, of (A) the Relevant
Price on such Valid Day, less the Strike Price, divided by (B) the Relevant
Price on such Valid Day, divided by (iii) 25. JPMorgan will deliver cash in lieu
of any fractional Shares valued at the Revelant Price on such Valid Day;
provided, however, that if the calculation contained in clause (A) above results
in a negative number, such number shall be replaced with the number “zero”.
Valid Day:    An Exchange Business Day on which the Exchange is open for trading
during its regular trading session and there is no Market Disruption Event with
respect to the Shares. Relevant Price:    In respect of any Option exercised or
deemed exercised, the per Share volume-weighted average price for each of the 25
consecutive Valid Days during the Cash

 

4

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

     Settlement Averaging Period as displayed under the heading “Bloomberg VWAP”
on Bloomberg page SAH <equity> AQR (or any successor thereto) in respect of the
period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Valid Day (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method). Cash Settlement Averaging Period:    For any
Exercisable Options, the 25 consecutive Valid Days commencing on and including
the second Exchange Business Day following the receipt by Counterparty of a
notice of voluntary conversion by a holder of the corresponding Convertible
Notes; provided that, if Counterparty has specified November 30, 2010 as a
redemption date for the Convertible Notes pursuant to the terms of the Indenture
by October 30, 2010, for any Exercisable Options that correspond to Convertible
Notes surrendered for conversion following the issuance by Counterparty of the
notice of such redemption, the 25 consecutive Valid Days commencing on the first
scheduled Exchange Business Day following the redemption date. Settlement Date:
   For any Exerciseable Options relating to the conversion of Convertible Notes,
the settlement date for Shares to be delivered under such Convertible Notes
under the terms of the Indenture. Other Applicable Provisions:    The provisions
of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option. Failure to Deliver:    Applicable

 

3. Additional Terms applicable to the Transaction:

 

    Adjustments applicable to the Transaction:

 

Potential Adjustment Events:    Notwithstanding Section 9.1(e) of the Equity
Definitions, a “Potential Adjustment Event” means any occurrence of any event or
condition, as set forth in Section 1704 of the Indenture that would result in an
adjustment to the Conversion Rate of the Convertible Notes; provided that in no
event shall there be any adjustment hereunder as a result of an adjustment to
the Conversion Rate pursuant to Section 1701(c), 1701(d) or 1704(b) of the
Indenture.

 

5

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

Method of Adjustment:    Calculation Agent Adjustment, and means that,
notwithstanding Section 9.1(c) of the Equity Definitions, upon any adjustment to
the Conversion Rate of the Convertible Notes pursuant to the Indenture (other
than Section 1701(c), 1701(d) or 1704(b) of the Indenture), the Calculation
Agent will make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, the Option Entitlement and any other variable relevant
to the exercise, settlement or payment for the Transaction.

 

Extraordinary Events applicable to the Transaction:

 

Merger Events:    Notwithstanding Section 9.2(a) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 1705 of the Indenture. Consequence of Merger Events:    Notwithstanding
Section 9.3 of the Equity Definitions, upon the occurrence of a Merger Event,
the Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares,
Strike Price, Number of Options, the Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided
however that such adjustment shall (a) assume that, in the case of a “Public
Acquirer Change of Control” (as defined in the Indenture), the Counterparty does
not make the election provided in Section 1701(d) of the Indenture and (b) be
made without regard to any adjustment to the Conversion Rate for the issuance of
additional shares as set forth in Section 1701(c) of the Indenture.

 

Additional Termination Events:    If an event of default with respect to
Counterparty shall occur under the terms of the Convertible Notes as set forth
in Section 501 of the Indenture, then such event shall constitute an Additional
Termination Event applicable to this Transaction and, with respect to such event
(i) Counterparty shall be deemed to be the sole Affected Party and the
Transaction shall be the sole affected transaction and (ii) JPMorgan shall be
the party entitled to designate an Early Termination Date pursuant to Section
6(b) of the Agreement. For the avoidance of doubt, the provisions of paragraph
9(r) shall apply to any amount that is payable by JPMorgan to Counterparty
pursuant to this Section 3. 4. Calculation Agent:    JPMorgan, whose
calculations and determinations shall be made in good faith and in a
commercially reasonable manner, including with respect to calculations and
determinations that are made in its sole discretion.

 

6

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

5. Account Details:

 

  (a) Account for payments to Counterparty:

 

Bank Name:    Bank of America Bank Address:    Jacksonville, FL Routing Nbr
Wires Only:    XXXX Account Name:    Sonic Automotive, Inc Account No:    XXXX

 

Account for delivery of Shares to Counterparty:

 

Sonic Automotive, Inc.

c/o Wachovia account #XXXX to be settled via DWAC

 

  (b) Account for payments to JPMorgan:

 

JPMorgan Chase Bank, N.A., New York

ABA: XXXX

Favour: JPMorgan Chase Bank, N.A. – London

A/C: XXXX

 

Account for delivery of Shares from JPMorgan:

 

DTC XXXX

 

6. Offices:

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

The Office of JPMorgan for the Transaction is: New York

 

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

 

Sonic Automotive, Inc.

6415 Idlewild Rd, Suite 109

Charlotte NC 28212

Attention: Greg D. Young

Chief Accounting Officer

Telephone No.: (704) 566-2400

Facsimile No.: (704) 566-6031

 

7

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (b) Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association

277 Park Avenue, 11th Floor

New York, NY 10172

Attention: Nathan Lulek

EDG Corporate Marketing

Telephone No.: (212) 622-2262

Facsimile No.: (212) 622-8091

 

8. Representations and Warranties of Counterparty

 

The representations and warranties of Counterparty set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”) dated as of November 18, 2005
among Counterparty, Banc of America Securities LLC, J.P. Morgan Securities Inc.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (collectively, the
“Underwriters”) are true and correct and are hereby deemed to be repeated to
JPMorgan as if set forth herein. Counterparty hereby further represents and
warrants to JPMorgan that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in (i) a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) any applicable law or regulation,
(iii) any material order, writ, injunction or decree of any court or
governmental authority or agency, or (iv) any agreement or instrument to which
Counterparty or any of its “significant subsidiaries” (as defined in Regulation
S-X) is a party or by which Counterparty or any of its “significant
subsidiaries” (as defined in Regulation S-X) is bound or to which Counterparty
or any of its “significant subsidiaries” (as defined in Regulation S-X) is
subject, a breach of which would have a material adverse effect on
Counterparty’s ability to perform under this Confirmation, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, or breach or constitute a default under any agreements and
contracts of Counterparty and its “significant subsidiaries” (as defined in
Regulation S-X) filed as exhibits to Counterparty’s Annual Report on Form 10-K
for the year ended December 31, 2004, incorporated by reference in the
Prospectus.

 

8

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) It is an “eligible contract participant” (as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”) because
one or more of the following is true:

 

 Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

 

  (A) Counterparty has total assets in excess of USD 10,000,000;

 

  (B) the obligations of Counterparty hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C) Counterparty has a net worth in excess of USD 1,000,000 and has entered
into this Agreement in connection with the conduct of Counterparty’s business or
to manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

 

  (e) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

9. Other Provisions:

 

  (a) Opinions. Counterparty shall deliver to JPMorgan an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (d) of this Confirmation.

 

  (b) Amendment. If the Underwriters exercise their right to purchase additional
Convertible Notes as set forth therein, then, at the discretion of Counterparty,
JPMorgan and Counterparty will either enter into a new confirmation or amend
this Confirmation to provide for such increase in Convertible Notes (but on
pricing terms acceptable to JPMorgan and Counterparty) (such additional
confirmation or amendment to this Confirmation to provide for the payment by
Counterparty to JPMorgan of the additional premium related thereto).

 

  (c) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents are acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and upon any

 

9

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

view expressed by the other party or any of its agents; and (v) it is entering
into this Transaction with a full understanding of the terms, conditions and
risks thereof and it is capable of and willing to assume those risks.

 

  (d) Share De-listing Event. If at any time during the period from and
including the Trade Date, to and including the Expiration Date, the Shares cease
to be listed or quoted on the Exchange (a “Share De-listing”) for any reason
(other than a Merger Event as a result of which the shares of common stock
underlying the Options are listed or quoted on The New York Stock Exchange, The
American Stock Exchange or the NASDAQ National Market (or their respective
successors) (the “Successor Exchange”)) and are not immediately re-listed or
quoted as of the date of such de-listing on the Successor Exchange, then such
event shall constitute an Additional Termination Event hereunder; provided that
(i) Counterparty shall be the sole Affected Party with respect to such event and
(ii) JPMorgan shall have the right to designate an Early Termination Date with
respect thereto.

 

  (e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give JPMorgan a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares as determined on such day is
(i) less than 2.6 million or (ii) more than 350,000 less than the number of
Shares included in the immediately preceding Repurchase Notice. Counterparty
agrees to indemnify and hold harmless JPMorgan and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to JPMorgan’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide JPMorgan with a Repurchase Notice on the day and in the manner
specified in this Section 9(e), and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide JPMorgan
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable for any settlement of any proceeding contemplated by this paragraph
that is effected without its written consent, but if settled with such consent
or if there be a final judgment for the plaintiff, Counterparty agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought

 

10

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph (e) is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then
Counterparty under such paragraph, in lieu of indemnifying such Indemnified
Person thereunder, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this paragraph (e) are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Party at law or in equity. The indemnity and contribution agreements contained
in this paragraph (e) shall remain operative and in full force and effect
regardless of the termination of this Transaction.

 

  (f) Regulation M. Counterparty was not on the Trade Date and is not on the
date hereof engaged in a distribution, as such term is used in Regulation M
under the Securities Exchange Act of 1934, as amended (“Exchange Act”), of any
securities of Counterparty, other than (i) a distribution meeting the
requirements of the exception set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M and (ii) the distribution of the Convertible Notes. Counterparty
shall not, until the fifth Exchange Business Day immediately following the Trade
Date, engage in any such distribution.

 

  (g) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

  (h) Number of Repurchased Shares. Counterparty represents that it could have
purchased Shares, in an amount equal to the product of the Number of Options and
the Option Entitlement, on the Exchange or otherwise, in compliance with
applicable law, its organizational documents and any orders, decrees,
contractual agreements binding upon Counterparty, on the Trade Date.

 

  (i) Board Authorization. Each of this Transaction and the issuance of the
Convertible Notes was approved by Counterparty’s board of directors and, prior
to any exercise of Options hereunder, Counterparty’s board of directors will
have duly authorized any repurchase of Shares pursuant to this Transaction.
Counterparty further represents that there is no internal policy, whether
written or oral, of Counterparty that would prohibit Counterparty from entering
into any aspect of this Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.

 

  (j) Transfer or Assignment. Neither party may transfer any of its rights or
obligations under this Transaction without the prior written consent of the
non-transferring party; provided that if, as determined at JPMorgan’s sole
discretion, (x) its “beneficial ownership” (within the meaning of Section 16 of
the Exchange Act and rules promulgated thereunder) exceeds 8% of Counterparty’s
outstanding Shares or (y) the product of the Number of Options and the Option
Entitlement exceeds 15% of Counterparty’s outstanding Shares, JPMorgan may
transfer or assign a number of Options sufficient to reduce such “beneficial
ownership” to 7.5% or such product to 14.5%, as the case may be, to any third
party with a rating for its long term, unsecured and unsubordinated indebtedness
of A+ or better by Standard and Poor’s Rating Group, Inc. or its successor

 

11

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

(“S&P”), or A1 or better by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute agency rating mutually agreed by Counterparty and
JPMorgan. If, in the discretion of JPMorgan, JPMorgan is unable to effect such
transfer or assignment after its commercially reasonable efforts on pricing
terms reasonably acceptable to JPMorgan and within a time period reasonably
acceptable to JPMorgan, JPMorgan may designate any Exchange Business Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
this Transaction, such that its “beneficial ownership” following such partial
termination will be equal to or less than 8%, or the product of the Number of
Options and the Option Entitlement will be less than 15.0%, as the case may be.
In the event that JPMorgan so designates an Early Termination Date with respect
to a portion of this Transaction, a payment shall be made pursuant to Section 6
of the Agreement and Section 9(n) hereof as if (i) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of Section 9(p) shall apply to
any amount that is payable by JPMorgan to Counterparty pursuant to this
sentence). Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing JPMorgan to purchase, sell, receive or deliver
any shares or other securities to or from Counterparty, JPMorgan may designate
any of its affiliates to purchase, sell, receive or deliver such shares or other
securities and otherwise to perform JPMorgan’s obligations in respect of this
Transaction and any such designee may assume such obligations. JPMorgan shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (k) Staggered Settlement. JPMorgan may, by notice to Counterparty on or prior
to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (a) in such notice, JPMorgan will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date on a payment versus
delivery basis;

 

  (b) the aggregate number of Shares that JPMorgan will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that JPMorgan would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (c) if the Net Share Settlement terms set forth above were to apply on the
Nominal Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by JPMorgan in the notice referred
to in clause (a) above.

 

  (l) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.

 

12

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (m) Role of Agent. Each party agrees and acknowledges that J.P. Morgan
Securities Inc., an affiliate of JPMorgan (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

 

  (n) Additional Provisions.

 

(i) Notwithstanding Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, if, with respect to the transactions contemplated hereunder, (A) an
Early Termination Date with respect to any Event of Default or any Termination
Date, (B) a Merger Date with respect to any Merger Event (for the purpose of
this provision, solely relating to the Merger Event contemplated by
Section 9.2(a)(iii) of the Equity Definitions and which event shall not result
from any action taken by, or within the control of, Counterparty), or (C) a date
as of which Section 9.6(c)(ii)(A) or Section 9.6(c)(ii)(B) of the Equity
Definitions applies with respect to any Extraordinary Event shall occur (any
such date, the “Relevant Date”), then in lieu of calculating any payments
hereunder pursuant to Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, as applicable, the Calculation Agent, in its sole discretion, shall
determine the amount payable by JPMorgan to Counterparty, on the following
basis:

 

(1) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable to the Number of Options;

 

(2) the Settlement Method shall be Net Share Settlement,

 

(3) JPMorgan shall deliver to Counterparty the Net Share Settlement Amount on
the Settlement Date with respect to such Relevant Date; and

 

(4) Net Share Settlement Amount shall mean the number of Shares equal to the sum
of (A) a fraction (x) the numerator of which is the product of (a) the Strike
Price Differential on such Relevant Date, (b) the Number of Options and (c) the
Option Entitlement, and (y) the denominator of which is the Relevant Price on
such date and (B) the product of (x) the additional Shares per Option (the
“Additional Shares”) determined by reference to the table attached as Annex A
hereto based on the date on which such Relevant Date occurs and the Relevant
Price on such date, (y) the Number of Options, and (z) the Option Entitlement.

 

(5) with respect to the determination of Additional Shares, if the actual
Relevant Price is between two Relevant Price amounts in the table or the
Relevant Date is between two Relevant Dates in the table, the Additional Shares
shall be determined by a straight-line interpolation between the number of
Additional Shares set forth for the next higher and next lower Relevant Price
amounts and the two nearest Relevant Dates, as applicable, based on a 365-day
year.

 

(6) with respect to any adjustment to the terms of the Transaction, the
Calculation Agent, in its reasonable discretion, shall correspondingly adjust
the Additional Shares and/or the Relevant Prices (as set forth in the table in
Annex A hereto) as of any date of such adjustments. For the avoidance of doubt,
any adjustment made to the Additional Shares and/or the Relevant Prices (each as
set forth in the table in Annex A hereto)

 

13

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

shall be consistent with (i) the adjustments made pursuant to the provisions of
this Section 9(m)(iv) if such adjustments were the result of an event which was
outside of Counterparty’s control, and (ii) the adjustments made to pursuant to
the applicable provisions of this Confirmation if such adjustments were the
result of an event which was within Counterparty’s control.

 

(ii) For the avoidance of doubt, for the purposes of any calculation made by the
Calculation Agent with respect to this Transaction pursuant to Section 9.1(c) of
the Equity Definitions and relating to any Potential Adjustment Event that is
within Counterparty’s control, such calculations shall be made based upon the
Calculation Agent’s determination of the fair market value of the Shares or
Options under the then prevailing circumstances, such determination may factor
in any loss or cost incurred in connection with our terminating, liquidating, or
re-establishing hedge positions relating to the Shares in connection with the
Transaction and the Calculation Agent shall, in its sole discretion, make
corresponding adjustments to the Additional Shares contained in Annex A hereto
and, if applicable, to the Reference Prices contained in such Annex A.

 

  (o) Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Event, JPMorgan shall have the right
to set off any obligation that it may have to Counterparty under this
Confirmation, including without limitation any obligation to make any payment of
cash or delivery of Shares to Counterparty, against any obligation Counterparty
may have to JPMorgan under any other agreement between JPMorgan and Counterparty
relating to Shares (each such contract or agreement, a “Separate Agreement”),
including without limitation any obligation to make a payment of cash or a
delivery of Shares or any other property or securities. For this purpose,
JPMorgan shall be entitled to convert any obligation (or the relevant portion of
such obligation) denominated in one currency into another currency at the rate
of exchange at which it would be able to purchase the relevant amount of such
currency, and to convert any obligation to deliver any non-cash property into an
obligation to deliver cash in an amount calculated by reference to the market
value of such property as of the Early Termination Date, as determined by the
Calculation Agent in its sole discretion; provided that in the case of a set-off
of any obligation to release or deliver assets against any right to receive
fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined in good
faith by the Calculation Agent. If an obligation is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

 

  (p) Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that this
confirmation is not intended to convey to JPMorgan rights with respect to the
transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided,
however, that nothing herein shall limit or shall be deemed to limit JPMorgan’s
right to pursue remedies in the

 

14

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

event of a breach by Counterparty of its obligations and agreements with respect
to this Confirmation and the Agreement; and provided further, that nothing
herein shall limit or shall be deemed to limit JPMorgan’s rights in respect of
any transaction other than the Transaction

 

  (q) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
JPMorgan to Counterparty (i) pursuant to Section 9.7 of the Equity Definitions
or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty may request JPMorgan to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) (except that Counterparty shall
not make such an election in the event of a Nationalization or Insolvency or a
Merger Event, in each case, in which the consideration to be paid to holders of
Shares consists solely of cash, or an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an Event of Default of the type described in
(x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or (y) a
Termination Event of the type described in Section 5(b)(i), (ii), (iii), (iv),
(v) or (vi) of the Agreement, in the case of both (x) and (y), that resulted
from an event or events outside Counterparty’s control) and shall give
irrevocable telephonic notice to JPMorgan, confirmed in writing within one
Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the date of the occurrence of the Nationalization or Insolvency or
the Early Termination Date, as applicable; provided that if Counterparty does
not validly request JPMorgan to satisfy its Payment Obligation by the Share
Termination Alternative, JPMorgan shall have the right, in its sole discretion,
to satisfy its Payment Obligation by the Share Termination Alternative. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in Section 6(e) with respect to (i) this Transaction and
(ii) all other Transactions, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement.

 

    Share Termination Alternative:    Applicable and means that JPMorgan shall
deliver to Counterparty the Share Termination Delivery Property on the date when
the Payment Obligation would otherwise be due pursuant to Section 9.7 of the
Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation in the manner reasonably requested by Counterparty free of payment.  
  Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the

 

15

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

                    value of such fractional security based on the values used
to calculate the Share Termination Unit Price.     Share Termination Unit Price:
   The value to JPMorgan of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to JPMorgan at the time of notification of the Payment Obligation.    
Share Termination Delivery Unit:    One Share or, if a Merger Event has occurred
and a corresponding adjustment to this Transaction has been made, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such Merger
Event, as determined by the Calculation Agent.     Failure to Deliver:   
Applicable     Other applicable provisions:    If this Transaction is to be
Share Termination Settled, the provisions of Sections 6.6, 6.7, 6.8, 6.9 and
6.10 (as modified above) of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-Settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to this Transaction means that Share Termination Settlement
is applicable to this Transaction.

 

  (r) Governing Law. New York law (without reference to choice of law doctrine).

 

  (s) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

16

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (t) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (u) Right to Extend. JPMorgan may extend any Settlement Date or any other date
of delivery by JPMorgan, with respect to some or all of the Options hereunder,
if JPMorgan determines, in its discretion, that such extension is reasonably
necessary to enable JPMorgan to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if JPMorgan were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal and regulatory requirements.

 

  (v) Registration/Private Placement Procedures. Counterparty hereby agrees that
if, in the good faith reasonable judgment of JPMorgan, the Shares (“Hedge
Shares”) acquired by JPMorgan for the purpose of hedging its obligations
pursuant to this Transaction cannot be sold in the public market by JPMorgan
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow JPMorgan to sell the Hedge Shares in a
registered offering, make available to JPMorgan an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance satisfactory to JPMorgan, substantially in the form of a underwriting
agreement customary for a registered secondary offering; provided however, that
if JPMorgan, in its sole reasonable discretion, is not satisfied with access to
due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 9(v) shall apply at the election of
Counterparty, (ii) in order to allow JPMorgan to sell the Hedge Shares in a
private placement (a “Private Placement Settlement”), enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance reasonably satisfactory to JPMorgan using commerically reasonable
judgments (in which case, the Calculation Agent shall make any adjustments to
the terms of this Transaction which are necessary, in its reasonable judgment,
to compensate JPMorgan for any discount from the public market price of the
Shares incurred on the sale of Hedge Shares in a private placement); provided
that Counterparty may not elect a Private Placement Settlement if, on the date
of its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to JPMorgan (or any affiliate designated by
JPMorgan) of the Hedge Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Hedge Shares by JPMorgan
(or any such affiliate of JPMorgan), or (iii) purchase the Hedge Shares from
JPMorgan at the Closing Price on such Trading Days, and in the amounts,
requested by JPMorgan.

 

17

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax on 212 622 8519.

 

Very truly yours,

 

J.P. Morgan Securities Inc., as agent for

JPMorgan Chase Bank, National

Association

By:  

/s/ Sudheer Tegulapalle

--------------------------------------------------------------------------------

Authorized Signatory Name:   Sudheer Tegulapalle     Vice President

 

Accepted and confirmed

as of the Trade Date:

 

Sonic Automotive, Inc.

 

By:  

/s/ Stephen K. Coss

--------------------------------------------------------------------------------

Authorized Signatory Name:   Stephen K. Coss



--------------------------------------------------------------------------------

Annex A

 

Relevant

--------------------------------------------------------------------------------

   Relevant Price


--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   $5.00 or
less


--------------------------------------------------------------------------------

   $10.00


--------------------------------------------------------------------------------

   $15.00


--------------------------------------------------------------------------------

   $20.00


--------------------------------------------------------------------------------

   $25.00


--------------------------------------------------------------------------------

   $30.00


--------------------------------------------------------------------------------

   $35.00


--------------------------------------------------------------------------------

   $40.00


--------------------------------------------------------------------------------

   $45.00


--------------------------------------------------------------------------------

   $50.00 or
more


--------------------------------------------------------------------------------

5/30/2006

   0.6275    3.4800    7.1494    10.6618    12.3180    8.2642    5.7055   
3.9940    2.7946    1.9208

11/30/2006

   0.4174    2.8473    6.3432    9.8627    11.6038    7.6578    5.2056    3.5905
   2.4747    1.6724

5/30/2007

   0.2549    2.2454    5.5222    9.0282    10.8527    7.0214    4.6847    3.1741
   2.1488    1.4230

11/30/2007

   0.1346    1.6641    4.6564    8.1189    10.0272    6.3239    4.1190    2.7278
   1.8048    1.1646

5/30/2008

   0.0581    1.1345    3.7679    7.1443    9.1321    5.5709    3.5160    2.2602
   1.4517    0.9055

11/30/2008

   0.0175    0.6684    2.8432    6.0668    8.1285    4.7339    2.8593    1.7647
   1.0893    0.6492

5/30/2009

   0.0028    0.3080    1.9187    4.8849    7.0039    3.8083    2.1552    1.2541
   0.7323    0.4093

11/30/2009

   0.0001    0.0795    1.0080    3.5193    5.6613    2.7356    1.3868    0.7370
   0.3995    0.2056

5/30/2010

   0.0000    0.0035    0.2632    1.9333    3.9873    1.4884    0.6036    0.2822
   0.1456    0.0711

11/30/2010

   0.0000    0.0000    0.0000    0.0955    1.2245    0.0991    0.0442    0.0294
   0.0182    0.0093

1/5/2011

   0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000
   0.0000    0.0000